Citation Nr: 1448680	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-32 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Whether termination of the Veteran's nonservice-connected disability pension benefits due to excessive annual countable income, effective April 1, 2010, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.  He has been determined to be incompetent for VA purposes, effective from November 1979.  See 38 C.F.R. § 3.353 (2014).  The appellant is the Veteran's current legal custodian.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 administrative decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that terminated the Veteran's nonservice-connected disability pension benefits, effective April 1, 2010.

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The issue of entitlement to special monthly pension and compensation for aid and assistance or housebound status has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See October 2011 notice of disagreement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  In the 2010 pension year, the Veteran had no spouse and no dependents, and the Veteran's maximum annual rate of improved pension for permanent and total disability was $11,830.  

2.  The Veteran's total annual countable income in the 2010 pension year was $11,864.  


CONCLUSION OF LAW

The Veteran's annual countable income is in excess of the prescribed limit for entitlement to nonservice-connected disability pension benefits for the 2010 pension year.  38 U.S.C.A. § 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.252, 3.260, 3.271, 3.272 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the pertinent facts are not in dispute, and the Veteran's claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the provisions regarding VA's duties to notify and assist do not apply.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

In an October 1979 rating decision, the Veteran was entitled to improved nonservice-connected disability pension benefits, effective from May 1979, due to being permanently and totally disabled from nonservice-connected disability.  See 38 C.F.R. § 3.3(a)(3)(2014).  The Veteran has been deemed incompetent from November 1979, and his daughter is his legal custodian.  See November 1979 rating decision.  

Nonservice-connected disability pension is not payable to a veteran who is permanently and totally disabled if his annual income exceeds the specified maximum annual pension rate (MAPR) provided under 38 U.S.C.A. § 1521 during that pension year.  See 38 C.F.R. § 3.23(a), (b), (d)(4) (2012).  For pension year 2010, the record shows that the Veteran had no spouse and no dependents; therefore, the Veteran's MAPR was $11,830 under 38 U.S.C.A. § 1521(b).  See e.g., November 2008 Report of Field Visit (showing Veteran is divorced and has no dependent children).  

In an October 2011 administrative decision, the RO terminated the Veteran's nonservice-connected disability pension benefits, effective April 1, 2010, based on the determination that the Veteran's annual income exceeded the 2010 MAPR after his receipt of monthly Social Security Administration (SSA) benefits beginning in February 2010.  See also May 2011 VA correspondence.  The Veteran argues that the termination of his pension benefits was not warranted.  See October 2011 notice of disagreement.  

In determining annual income for pension purposes, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a); see 38 C.F.R. §§ 3.252, 3.260 (income after the first annualization period will be counted for the calendar year in which it is received).  Recurring income, received or anticipated in equal amounts and at regular intervals and which will continue throughout an entire pension year, will be counted as income during the pension year in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  The Board notes that for the 2010 pension year, the Veteran reported $0 in net worth in his February 2010 Eligibility Verification Report.  See generally 38 C.F.R. § 3.274.  

There are specific exclusions from countable income for the purpose of determining entitlement to improved pension, including the following: maintenance furnished by a relative, friend, or charitable organization (but the expense of maintenance is not deductible if it is paid from the individual's income); VA pension benefits, payments under Chapter 15, including accrued pension benefits; and unreimbursed medical expenses that have been paid during the application pension year and that are in excess of five percent of the applicable MAPR.  38 C.F.R. § 3.272.  Income from Social Security Administration (SSA) benefits is not excluded and therefore is included as countable income.  Id. 

The record shows that for the 2010 pension year, the Veteran received a monthly retirement income in the amount of $611.  See February 2010 Eligibility Verification Report.  The Veteran also began receiving monthly SSA benefits in the amount of $412 beginning in February 2010.  See e.g., undated SSA Inquiry.  There is no evidence of other additional income during the 2010 pension year.  

In May 2011, pursuant to the due process provisions under 38 C.F.R. § 3.103(b)(2) and § 3.105(h), VA sent a letter to the Veteran's legal custodian notifying her that VA was informed that the Veteran began receiving SSA benefits in the amount of $412 per month beginning in February 2010.  The letter proposed to stop the Veteran's pension benefits from February 1, 2010 (VA count April 1, 2010).  The letter also stated that the Veteran has 60 days from the date of this letter to respond and submit evidence as against VA's proposed termination of benefits, and that VA would not terminate the Veteran's pension benefits within that 60 day period.  The letter enclosed a VA Form 21-8416, Medical Expense Report, and provided the Veteran the opportunity to claim medical expenses.  The Veteran did not respond to this letter.  In an October 2011 letter, the RO notified the Veteran's legal custodian that VA has terminated the Veteran's nonservice-connected disability pension benefits, effective April 1, 2010, and enclosed an Eligibility Verification Report for the Veteran to submit if he disagreed with the decision.  
As a condition of continuing pension, VA may require from any recipient of pension such information and evidence as is necessary to determine the annual income and value of the estate of such recipient.  38 C.F.R. § 3.277(a).  The Board acknowledges the Veteran's argument that because he has expenses such as home-care expenses, and these reduce his annual income to $0.00, termination of the Veteran's nonservice-connected disability pension was improper.  See November 2012 Form 9.  However, to date the Veteran has not submitted evidence showing the nature and amount of these alleged expenses for 2010.  Significantly, on the February 2010 Eligibility Verification Report, no expenses, including unreimbursed medical expenses, were reported.  Further, the Medical Expense Report enclosed in the May 2011 letter and the Eligibility Verification Report enclosed in the October 2011 letter have not been submitted.  The Board acknowledges that the Veteran's February 2012 Financial Status Report, which pertains to a separate claim for waiver of indebtedness due to overpayment, shows $300 in monthly medical expenses.  However, this report was submitted in February 2012 and does not indicate that these monthly medical expenses were paid in 2010.  

Because no evidence has been received to date to show unreimbursed medical expenses or other expenses that may be excluded from the Veteran's annual income for the 2010 pension year, the Veteran's total annual countable income for the 2010 pension year equates to his total annual retirement income ($611 x 12 months = $7,332) plus the total annual SSA benefits income (beginning in February 2010, $412 x 11 months = $4,532).  Thus, the Veteran's total annual countable income in the 2010 pension year was $11,864.  

The Board acknowledges that though Veteran's SSA benefits payments did not begin until February 2010, the RO calculated the Veteran's total annual SSA benefits income to include payment in the month of January 2010 ($412 x 12 months).  See November 2012 supplemental statement of the case.  Accordingly, the RO concluded that the Veteran's total annual countable income was $12,276 for the 2010 pension year.  Id.
Nevertheless, even when accounting for nonpayment of SSA benefits in the month of January 2010, the Veteran's total annual countable income for the 2010 pension year equates to $11,864, which exceeds the MAPR of $11,830.  Accordingly, termination of the Veteran's nonservice-connected disability pension benefits due to excessive annual countable income, effective April 1, 2010, is warranted.  See 38 C.F.R. § 3.23(a), (b), (d)(4) (2012).  

The Board acknowledges the appellant's argument that because the Veteran is totally and permanently disabled and over 65 years of age, continuation of his nonservice-connected disability pension benefits is warranted.  See October 2011 notice of disagreement.  However, the Board is bound by the law and is without authority to grant the appeal on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because the disposition in this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Termination of the Veteran's nonservice-connected disability pension benefits due to excessive annual countable income, effective April 1, 2010, was proper.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


